NO. 07-00-0359-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL D



DECEMBER 12, 2000

______________________________



JIMMY SIMON, JR.,



Appellant



V.



THE STATE OF TEXAS, 



Appellee

_________________________________



FROM THE 180
TH
 DISTRICT COURT OF HARRIS COUNTY;



NO. 833,705; HON. DEBBIE M. STRICKLIN, PRESIDING

_______________________________



Before BOYD, C.J., and QUINN and REAVIS, JJ.

Jimmy Simon, Jr. (appellant) appeals his conviction for robbery.   After appellant entered a plea of guilty pursuant to a plea agreement with the State, the trial court convicted him of robbery and sentenced him to two years in the Texas Department of Corrections Institutional Division.  Appellant timely filed his appeal. 

On appeal, appellant’s appointed counsel filed an 
Anders
 brief and represented therein that he had diligently reviewed the record and found no reversible error.
(footnote: 1) Appellant’s counsel also asked permission to withdraw, served appellant with a copy of the brief, and informed him of his right to review the record and to file a 
pro se
 brief.  Upon receipt of appellate counsel’s brief and motion, and upon granting appellant’s first motion to extend the time for filing his brief, we directed appellant, via a letter dated September 26, 2000, to file a 
pro se
 brief no later than October 26, 2000.  Thereafter, appellant filed and received one additional extension which resulted in his brief falling due on December 7, 2000.  To date, appellant has not filed a brief. 

In his 
Anders
 brief, appellant’s counsel explained why he concluded that no arguable basis for appeal existed.  He considered such things as the voluntariness of appellant’s plea, the validity of the indictment and sentence, the existence of evidence supporting the finding of guilt, and the provision of statutory admonishments. 

We have conducted our own independent review of the record to assess the accuracy of counsel’s representation.  
See Stafford v. State
, 813 S.W.2d 503 (Tex. Crim. App. 1991) (requiring same).  Upon doing so, we, too, are unable to find any arguable error.  Accordingly, the motion to withdraw is granted and the judgment is affirmed. 

                                          



                                         				 Brian Quinn 

                                          			     Justice 

 

 Do not publish.  

FOOTNOTES
1:Anders v. California
, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).